UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8380


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT ANDREW THURMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.      Lacy H. Thornburg,
District Judge. (4:96-cr-00020-LHT-1; 4:98-cr-00089-LHT-1)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Andrew Thurman, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    Andrew     Thurman      appeals   the    district   court's

order denying relief on his motion for reduction of sentence

filed   pursuant     to    18   U.S.C.   § 3582(c)(2)         (2006).     We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Thurman, Nos. 4:96-cr-00020-LHT-1; 4:98-cr-00089-LHT-1

(W.D.N.C.   Oct.     28,    2008).       We   dispense   with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2